Citation Nr: 0533007	
Decision Date: 12/06/05    Archive Date: 12/21/05

DOCKET NO.  04-15 577	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux 
Falls, South Dakota


THE ISSUES

1.  Entitlement to an effective date earlier than August 13, 
2003 for a grant of service connection for lumbosacral 
strain, to include based on claimed clear and unmistakable 
error in a January 1998 rating decision.

2.  Entitlement to an initial evaluation in excess of 10 
percent for lumbosacral strain.


REPRESENTATION

Appellant represented by:	South Dakota Division of 
Veterans Affairs


ATTORNEY FOR THE BOARD

J. W. Loeb



INTRODUCTION

The veteran served on active military duty from August 1993 
to August 1997.  

This case comes before the Board of Veterans Appeals (the 
Board) on appeal from a November 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in Sioux 
Falls, South Dakota (RO), which granted service connection 
for low back disability and assigned a 10 percent evaluation 
effective February 19, 2003.  A February 2004 rating decision 
determined that the November 2003 rating decision was clearly 
and unmistakably erroneous in assigning an effective date of 
February 19, 2003 for the 10 percent evaluation for 
service-connected lumbosacral strain and that the correct 
effective date for service connection for lumbosacral strain, 
and the assignment of a 10 percent evaluation, was August 13, 
2003.  The veteran timely appealed the assigned rating and 
the effective date for his service-connected lumbosacral 
strain.


FINDINGS OF FACT

1.  A claim for service connection for low back disability 
was received by VA in July 1997.  The RO denied the claim in 
an unappealed January 1998 rating action.  

2.  The January 1998 rating decision was supported by the 
evidence then of record and was consistent with VA law and 
regulations then in effect, and contains no undebatable error 
of fact or law.

3.  The veteran's claim to reopen the issue of entitlement to 
service connection for low back disability was received by VA 
on August 13, 2003.  

4.  The medical evidence of record shows no more than mild 
limitation of motion, with flare-ups, and does not show 
muscle spasm of the thoracolumbar spine on extreme forward 
bending, forward flexion of the thoracolumbar spine of more 
than 60 degrees, combined range of motion of the 
thoracolumbar spine greater than 120 degrees, or severe low 
back muscle spasm or guarding.


CONCLUSIONS OF LAW

1.  The January 1998 RO rating decision that denied 
entitlement to service connection for a low back disorder was 
not clearly and unmistakably erroneous.  38 C.F.R. § 3.105 
(2005).

2.  The criteria for an effective date prior to August 13, 
2003 for the grant of service connection for lumbosacral 
strain have not been met.  38 U.S.C.A. § 5110 (West 2002); 
38 C.F.R. § 3.400 (2005).

3.  The criteria for an initial evaluation in excess of 10 
percent for service-connected lumbosacral strain have not 
been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 
38 C.F.R. § 4.71a, Diagnostic Codes 5292, 5295 (2002); 
38 C.F.R. § 4.71a, Diagnostic Code 5237 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Earlier Effective Date/CUE Claim

Initial Considerations

Although the Veterans Claims Assistance Act of 2000 (VCAA) is 
generally applicable to all claims filed on or after the date 
of its enactment, it is not applicable to a claim that 
involves clear and unmistakable error (CUE).  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).  In 
Livesay v. Principi, 15 Vet. App. 165 (2001), the United 
States Court of Appeals for Veterans Claims (Court) held that 
"there is nothing in the text or the legislative history of 
VCAA to indicate that VA's duties to assist and notify are 
now, for the first time, applicable to CUE motions."  Id. at 
179.  A claim of CUE it is not by itself a claim for 
benefits.  Thus, CUE is fundamentally different from any 
other kind of action in the VA adjudicative process.  A 
litigant alleging CUE is not pursuing a claim for benefits, 
but rather is collaterally attacking a final decision.  Thus, 
a "claimant," as defined by 38 U.S.C.A. § 5100, cannot 
encompass a person seeking a revision of a final decision 
based upon CUE.  As a consequence, VA's duties to notify and 
assist contained in the VCAA are not applicable to CUE 
claims.  See also 38 C.F.R. § 20.1411(c), (d) (2005).

Nevertheless, general due process considerations have been 
satisfied.  See 38 C.F.R. § 3.103 (2005).  The veteran and 
his representative have been accorded ample opportunity to 
present evidence and argument on this matter.  They have not 
pointed to any pertinent evidence that exists and which has 
not been associated with his VA claims folder and they have 
not asked that any additional evidence be obtained.  The 
Board observes in this connection that, in general, an 
earlier effective date/CUE claim does not involve the 
submission of additional evidence apart from what already 
resides in the claims folder.  In this case, as discussed 
below, the outcome rests on the interpretation of evidence 
already contained in the claims file.  

Law and Regulations

The effective date of an award of compensation based on a 
claim reopened after final disallowance will be the date of 
receipt of the claim or the date entitlement arose, whichever 
is the later.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.

Final decisions may be reversed or amended where evidence 
establishes that clear and unmistakable error existed.  38 
C.F.R. § 3.105(a).

The Court has propounded a three-pronged test to determine 
whether clear and unmistakable error is present in a prior 
determination: (1) "[E]ither the correct facts, as they were 
known at the time, were not before the adjudicator (i.e., 
more than a simple disagreement as to how the facts were 
weighed or evaluated) or the statutory or regulatory 
provisions extant at the time were incorrectly applied," (2) 
the error must be "undebatable" and of the sort "which, had 
it not been made, would have manifestly changed the outcome 
at the time it was made," and (3) a determination that there 
was clear and unmistakable error must be based on the record 
and the law that existed at the time of the prior 
adjudication in question.  Damrel v. Brown, 6 Vet. App. 242, 
245 (1994) (quoting Russell v. Principi, 3 Vet. App. 310, 
313-14 (1992) (en banc)).


Only the law as it existed at the time of the rating decision 
may be considered.  See 38 C.F.R. § 20.1403(b) (2005).  In 
other words, the Board cannot apply the benefit of hindsight 
to its evaluation of the January 1998 decision in determining 
whether CUE existed.  Cf. Russell v. Principi, 3 Vet. App. 
310, 313-14 (1992).  

Analysis

The veteran contends that the January 1998 rating action 
denying service connection for low back disability is CUE 
because he has had low back disability since service and that 
the effective date for service connection for lumbosacral 
strain, and the assignment of a compensable evaluation, 
should be immediately after service discharge in August 1997 
because he filed a claim for service connection in July 1997.

However, although the veteran file his claim for service 
connection for low back disability in July 1997, his claim 
was denied by rating decision in January 1998, on the basis 
that the medical evidence on VA examination in August 1997 
failed to show a current low back disability.  The veteran 
was notified of this rating action in January 1998, and a 
notice of disagreement was received by VA in March 1998.  
Although a Statement of the Case regarding this issue of 
entitlement to service connection for low back disability was 
sent to the veteran in April 1998, no substantive appeal was 
received within the one year period after notification of the 
January 1998 rating action.  Accordingly, the January 1998 
rating decision is final.  See 38 U.S.C.A. § 7105 (West 
2002).  

The veteran filed a claim to reopen this issue of entitlement 
to service connection for a low back disability in August 
2003, and service connection for a low back disability was 
granted by a rating decision in November 2003, effective on 
August 13, 2003, the date of receipt of the claim to reopen.  
The effective date of a reopened claim for entitlement to 
service connection is the "[d]ate of receipt of claim or 
date entitlement arose, whichever is later."  38 C.F.R. 
§ 3.400(r) (emphasis added).  Direct service connection 
requires a finding that there is a current disability that 
has a definite relationship with an injury or disease or some 
other manifestation of the disability during service.  
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); Cuevas v. 
Principi, 3 Vet. App. 542, 548 (1992).  In this case, the 
first medical evidence that provided evidence that the 
veteran's low back disorder was related to his military 
service was dated in October 2003.  Therefore, the Board 
finds that the "date entitlement arose" is the later of the 
two dates and October 6, 2003, the date of the VA 
examination, is the appropriate effective date.  38 C.F.R. 
§ 3.400(r).  However, the RO has assigned a date of August 
13, 2003, for the effective date for the grant of service 
connection for a low back disorder.  As such, the RO has 
assigned an effective date that benefited the veteran beyond 
the technical requirements of the law.  Accordingly, an 
effective date prior to August 13, 2003 for the grant of 
entitlement to service connection is not warranted.

The veteran contends there was CUE in the January 1998 rating 
decision as he had a chronic back disorder in service and 
after service.  As noted above, the RO denied the claim of 
entitlement to service connection for a low back disorder in 
January 1998, as there was no medical evidence of a current 
low back disorder at that time.  Although it was noted that 
low back pain was treated in service, a VA examination dated 
in August 1997 found no evidence of a back disorder.  X-rays 
taken in August 1997, showed no abnormality.  Accordingly, 
although the veteran may contend that at that time he had a 
low back disorder, there was no medical evidence of a low 
back disorder that was of record at the time of the January 
1998 rating decision.  Accordingly, the veteran is only 
expressing disagreement as to how the RO weighed the evidence 
in its January 1998 denial of a claim for service connection 
for low back disability.  This is not a basis for a valid CUE 
claim.  See 38 C.F.R. § 20.1403(d)(3).  The Court has made it 
clear that a disagreement as to how the facts were weighed or 
evaluated does not provide a basis to find CUE.  See Russell, 
3 Vet. App. at 313-14; see also Crippen v. Brown, 9 Vet. App. 
412, 421 (1996).

This is not a case in which either the correct facts, as they 
were known at the time, were not before the Board, or the 
statutory and regulatory provisions extant at the time were 
incorrectly applied, as is required in a CUE claim.  See 
Oppenheimer v. Derwinski, 1 Vet. App. 370 (1991).  In 
summary, for reasons and bases expressed above the Board 
concludes that the veteran has not set forth specific 
allegations of error, of either fact or law, that warrant a 
finding of CUE in the January 1998 rating decision.  


Consequently, CUE is not shown in the denial of service 
connection for low back disability by the rating decision 
dated in January 1998, and an effective date prior to August 
13, 2003 for entitlement to service connection on this basis 
is not warranted.   

Increased Rating For Low Back Disability

Initial Considerations

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence not previously provided to VA 
that is necessary to substantiate the claim.  As part of the 
notice, VA is to specifically inform the claimant and the 
claimant's representative, if any, of which portion, if any, 
of the evidence is to be provided by the claimant and which 
part, if any, VA will attempt to obtain on behalf of the 
claimant.  See 38 U.S.C.A. § 5103; see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

A letter was sent to the veteran in August 2003 in which he 
was provided information on filing a claim for service 
connection, to include VA's statutory duty to assist and what 
evidence VA would attempt to obtain.  The August 2003 
notification would apply to the original issue of entitlement 
to service connection for lumbosacral strain and to the 
downstream issue of entitlement to an initial evaluation in 
excess of 10 percent for lumbosacral strain.  See VAOPGCPREC 
8-03; 69 Fed. Reg. 25180 (2004).  This letter also informed 
the veteran as to what evidence he was required to provide 
and what evidence VA would attempt to obtain on his behalf.  

The letters explained that VA would make reasonable efforts 
to help the veteran get relevant evidence, such as private 
medical records or employment records, but that he was 
responsible for providing sufficient information to VA to 
identify the custodian of any records.  Additional private 
medical evidence was subsequently added to the claims file.  
The veteran noted a letter dated in August 2004 that he had 
no further evidence to submit.  Since there is no indication 
in the record that additional evidence relevant to the 
increased rating issue decided herein is available and not 
part of the claims file, the Board finds that the VA's duty 
to notify has been satisfied.

With respect to VA's duty to assist, the Board notes that the 
evidence on file includes an October 2003 VA examination of 
the back.  The medical evidence of record is sufficient to 
accurately rate the disability on appeal.  The Board knows of 
no available pertinent evidence not currently on file.  
Indeed, the veteran noted a letter dated in August 2004 that 
he had no further evidence to submit.  Consequently, the 
Board concludes that all available evidence that is pertinent 
to the claim decided herein has been obtained and that there 
is sufficient medical evidence on file on which to make a 
decision on the issue.  The Board additionally finds that 
general due process considerations have been complied with by 
VA.  See 38 C.F.R. § 3.103.  

Finally, to the extent that VA has failed to fulfill any duty 
to notify and assist the veteran, the Board finds that error 
to be harmless.  Of course, an error is not harmless when it 
"reasonably affect(s) the outcome of the case."  ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed.Cir. 1998).  In this 
case, however, as there is no evidence that any failure on 
the part of VA to further comply with the VCAA reasonably 
affects the outcome of this case, the Board finds that any 
such failure is harmless.  See also Mayfield v. Nicholson, 19 
Vet. App. 103 (2005).

Law and Regulations

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Schedule).  38 C.F.R. 
Part 4 (2005).  The percentage ratings contained in the 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and the residual conditions in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 (2005).  Separate 
diagnostic codes identify the various disabilities.  

In considering the severity of a disability it is essential 
to trace the medical history of the veteran.  38 C.F.R. 
§§ 4.1, 4.2, 4.41 (2005).  Consideration of the whole 
recorded history is necessary so that a rating may accurately 
reflect the elements of disability present.  38 C.F.R. § 4.2; 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).  

This case involves the veteran's appeal of the initial 
assignment of a disability rating for his service-connected 
low back.  In Fenderson v. West, 12 Vet. App. 119 (1999), it 
was held that evidence to be considered in the appeal of an 
initial assignment of a rating disability was not limited to 
that reflecting the then current severity of the disorder.  
In Fenderson, the Court also discussed the concept of the 
"staging" of ratings, finding that, in cases where an 
initially assigned disability evaluation has been disagreed 
with, it was possible for a veteran to be awarded separate 
percentage evaluations for separate periods based on the 
facts found during the appeal period.  

Specific Schedular Criteria

Service connection for lumbosacral strain was granted by a 
rating decision in November 2003, and a 10 percent initial 
evaluation was assigned effective August 13, 2003. 

Effective September 26, 2003, VA revised the criteria for 
diagnosing and evaluating the spine.  68 Fed. Reg. 51454-
51458 (Aug. 27, 2003).  The veteran was provided with both 
the previous and revised criteria and the RO considered the 
veteran's lumbar spine disability under both the previous and 
the revised criteria in a March 2004 Statement of the Case.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).

Under Diagnostic Code 5295 prior to September 26, 2003, a 40 
percent rating was assigned for severe lumbosacral strain, 
with listing of whole spine to opposite side, positive 
Goldthwaite's sign, marked limitation of forward bending in 
standing position, loss of lateral motion with osteoarthritic 
changes, or narrowing or irregularity of joint space, or some 
of the above with abnormal mobility on forced motion; a 20 
percent rating was assigned with muscle spasm on extreme 
forward bending, loss of lateral spine motion, unilateral, in 
standing position; a 10 percent rating was assigned for 
characteristic pain on motion; and a noncompensable rating 
was assigned with slight subjective symptoms only.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5295.

Prior to September 26, 2003, a 40 percent evaluation was 
assigned for severe limitation of motion of the lumbar spine; 
a 20 percent rating was assigned for moderate limitation of 
motion of the lumbar spine; and a 10 percent rating was 
assigned for slight limitation of motion of the lumbar spine.  
38 C.F.R. § 4.71a, Diagnostic Code 5292.

Under 38 C.F.R. § 4.71a, Diagnostic Code 5237 beginning on 
September 26, 2003, a 50 percent evaluation is assigned for 
lumbosacral strain when there is unfavorable ankylosis of the 
entire thoracolumbar spine; a 40 percent evaluation is 
assigned for forward flexion of the thoracolumbar spine to 30 
degrees or less, or with favorable ankylosis of the 
thoracolumbar spine; a 20 percent evaluation is assigned when 
forward flexion of the thoracolumbar spine is greater than 30 
degrees but not greater than 60 degrees, or the combined 
range of motion of the thoracolumbar spine is not greater 
than 120 degrees, or with muscle spasm or guarding severe 
enough to result in an abnormal gait or abnormal spinal 
contour such as scoliosis, reversed lordosis, or abnormal 
kyphosis; and a 10 percent evaluation is assigned when 
forward flexion of the thoracolumbar spine is greater than 60 
degrees but not greater than 85 degrees, or the combined 
range of motion of the thoracolumbar spine is greater than 
120 degrees but not greater than 235 degrees, or with muscle 
spasm, guarding, or localized tenderness not resulting in 
abnormal gait or abnormal spinal contour.  38 C.F.R. § 4.71a, 
Diagnostic Code 5237.

The notes to the revised rating formula for diseases and 
injuries to the spine state that any associated objective 
neurological abnormalities, including, but not limited to, 
bowel or bladder impairment, are to be rated separately, 
under an appropriate diagnostic code.  38 C.F.R. § 4.71a, 
Note (1).  For VA compensation purposes, normal forward 
flexion of the thoracolumbar spine is zero to 90 degrees, 
extension is zero to 30 degrees, left and right lateral 
flexion are zero to 30 degrees, and left and right lateral 
rotation are zero to 30 degrees.  The combined range of 
motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation.  The normal combined range of motion of the 
thoracolumbar spine is 240 degrees.  The normal ranges of 
motion for each component of spinal motion provided in this 
note are the maximum that can be used for calculation of the 
combined range of motion.  38 C.F.R. § 4.71a, Note (2).  

Analysis

The medical evidence prior to September 2003 reveals that the 
veteran did not have any low back problems on VA examination 
in August 1997, and x-rays of the lumbar spine were normal at 
that time.  He complained of occasional low back spasm in 
July 2002, and the examiner's impression was history of 
intermittent low back pain.  

Prior to April 2003, there is no clinical evidence of 
limitation of motion of the lumbar spine.  The range of 
motion of the low back on private chiropractic examination in 
April 2003 included 70 degrees of forward flexion, 5 degrees 
of backward extension, and 10 degrees of lateral bending to 
each side; degrees of rotation of the lumbar spine were not 
reported.  The normal range of flexion of the back is to 90 
degrees, with backward extension, lateral bending and 
rotation to 30 degrees.  See 38 C.F.R. § 4.71a, Plate V 
(2005).  

Nevertheless, a VA outpatient treatment record dated in June 
2003, provided a history of flank pain in the early spring or 
late winter of 2003, and a few weeks after that, the veteran 
stated he felt an acute pain in the low back, a 10 on a scale 
of 10, with 10 being worse.  The veteran stated that the 
severe pain lasted about a week, and then began to get 
better.  He further noted that his pain was now tolerable, 
about a 2 on a scale of 10, with 10 being worse.  He noted 
that the pain, when he had it, was low midline and 
nonradiating.  The veteran indicated he had "some" low back 
stiffness.  On examination, his gait and station were normal, 
as was standing contour.  A "little" mobility loss in the 
lower lumbar area was shown.  The examiner noted that there 
"may be a bilateral extension of the L4 level facets, but 
this was difficult to see and not marked."  There was no 
definite segmental dysfunction shown, although a right 
neutral curve was observed.  Tenderness to pressures at the 
L5 level and positive skin rolling at L5 were shown.  
Straight leg raising was negative.  His neurological 
examination in his lower extremities was normal.

On follow-up examination in July 2003, the veteran indicated 
that he had no new symptoms or "flares" since the previous 
examination.  Private x-rays showed significant L5-S1 disk 
space narrowing.  The examiner noted that they were in good 
position, and there was not "a lot" of sclerotic change.

The veteran complained on examination in October 2003 of 
flare-ups, but did not have weakness.  On physical 
evaluation, the veteran's gait was normal, and straight leg 
raising was negative.  There was no motor deficit and no 
significant spasm.  Range of motion findings included forward 
flexion of 85 degrees, backward extension of 15 degrees, and 
what was described as "mildly decreased" lateral bending 
and rotation.  The diagnostic impression was of mild loss of 
motion and mildly decreased sensation in the right thigh.  X-
rays conducted at that time reported that aside from possible 
incomplete development of posterior arch of S1, and mild 
dextroconvex angulation at L4-5, the findings were 
unremarkable and unchanged from the x-rays conducted in 1997.  
The radiologist specifically found no evidence of arthritic 
change.

The Board finds that an initial rating in excess of 10 
percent is not warranted under the provisions of the criteria 
prior to September 23, 2003.  Although the veteran had an 
acute episode of back pain in April 2003, by his admission 
and as noted in the medical evidence of record, the symptoms 
related to this episode began to get better after a week.  
Subsequent examinations showed the presence of pain at a 
"tolerable" level, with clinical findings of only a 
"little" loss of mobility.  Accordingly, an evaluation in 
excess of 10 percent is not warranted prior to September 26, 
2003 under Diagnostic Code 5292 for limitation of lumbar 
motion.  Additionally, as there is no clinical evidence of 
muscle spasm on extreme forward bending, the medical evidence 
of record prior to September 26, 2003 does not shown 
symptomatology required for assignment of a 20 percent 
evaluation for low back disability under 38 C.F.R. § 4.71a, 
Diagnostic Code 5295.  

With regard to evaluating the veteran's service-connected low 
back disorder under the rating criteria effective September 
26, 2003, the October 2003 examination found forward flexion 
of the lumbar spine was more than 60 degrees and the combined 
range of motion of the thoracolumbar spine was more than 120 
degrees.  Moreover, there was no evidence of muscle spasm or 
guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed lordosis, 
or abnormal kyphosis.  Accordingly, the current criteria for 
a 20 percent evaluation for low back disability have not been 
shown by the medical evidence of record.  38 C.F.R. § 4.71a, 
Diagnostic Code 5237.

Additionally, as there is no evidence of vertebral fracture 
or ankylosis, another diagnostic code is not more 
appropriate.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5285, 
5289 (2002); see also 38 C.F.R. § 4.71a, Diagnostic Codes 
5235, 5243 (2005); see Tedeschi v. Brown, 7 Vet. App. 411, 
414 (1995).  

Consideration has also been given to whether an evaluation in 
excess of 10 percent is warranted based on functional 
impairment.  However, there is no medical evidence of 
significant functional impairment due to low back disability.  
Although the veteran complained of flare-ups of his low back 
disorder, the medical evidence of record indicates a flare-up 
on only one occasion since service discharge in April 2003, 
with resolution after approximately one week.  In fact, the 
examiner in October 2003 found only mild loss of motion, with 
no fatigability on repetitive motion performed as part of the 
evaluation.  Consequently, a rating in excess of 10 percent 
is not warranted for service-connected low back disability 
under the provisions of 38 C.F.R. §§ 4.40, 4.45 (2005).  See 
also Deluca v. Brown, 8 Vet. App. 202 (1995).

The Board has also reviewed the record with consideration of 
38 C.F.R. § 3.321(b) (2005).  There is no evidence of record 
that the veteran's service-connected low back disability has 
resulted in frequent hospitalizations.  Additionally, 
although the veteran has reported that he needs help from 
fellow workers with lifting at work, and has missed days from 
work due to manifestations of his service-connected back 
disorder, there is no evidence that the veteran's low back 
disability markedly interfered with his employment.  
Accordingly, the RO's decision not to refer the issue for 
extraschedular consideration to the Chief Benefits Director 
or the Director, Compensation and Pension Service was 
correct. 

Finally, the Board notes that, as the evidence is not in 
relative equipoise, the doctrine of reasonable doubt is also 
not for application with respect to the rating issue on 
appeal.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

An effective date earlier than August 13, 2003 for a grant of 
service connection for lumbosacral strain, to include based 
on CUE in a January 1998 rating decision, is denied.

An initial evaluation in excess of 10 percent for service-
connected lumbosacral strain is denied.  



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


